Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 6-9, 11, 15, 17-20, 22-24, 26, 27, 29, 36, 37 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2019/0317813 A1 discloses the capability to identify the same services (or combinations of same services), even though they are running on different hardware and therefore have different patterns, to infer a stretch factor between the same services (or combination of services) running on different hardware/conditions. The idea of the stretch factor is that the same services have the same patterns but they are stretched (in time) versions of each other, which is illustrated in FIG. 3. A service running on a slow machine would have a longer pattern compared to the same service running on a fast machine. The time axis is more or less stretched out to be longer. Key characteristics of the pattern, such as number of peaks, height of peaks etc., are however the same. In FIG. 3 the lower pattern illustrated in a solid line is longer, i.e. running on a slower machine, compared to the upper pattern illustrated in s dashed line.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length; using the stretch factor to predict a load pattern for the service; observing a load pattern; and determining whether the service caused the observed load pattern, wherein the determining comprises comparing the predicted load pattern with the observed load pattern. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195